Citation Nr: 1343408	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for recurrent major depressive disorder.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to November 2009.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), bipolar disorder, and borderline personality disorder have been raised by the record in December 2012 and January 2013 statements submitted by the Veteran, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 

This appeal is remanded to the RO.


REMAND

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to service connection for depression in August 2009 as part of a VA pre-discharge program.  In a February 2010 rating decision, the RO granted entitlement to service connection for recurrent major depressive disorder, assigning an initial 10 percent evaluation for that disability, effective December 1, 2009.  The Veteran filed a timely notice of disagreement in April 2010, in which she objected to the 10 percent evaluation initially assigned for her recurrent major depressive disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thereafter, in a March 2011 decision, the evaluation for the Veteran's service-connected recurrent major depressive disorder was increased to 30 percent, also effective December 1, 2009.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved that claim.  AB v. Brown, 6 Vet. App. 35 (1993).  After a statement of the case was issued in March 2011, the Veteran continued to disagree with the assigned 30 percent evaluation for her service-connected recurrent major depressive disorder and filed a substantive appeal to the Board in June 2011.  A supplemental statement of the case was then issued by the RO in December 2011.

Pertinent VA treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated from March 2013 to November 2013, as well as a November 2013 VA Initial PTSD Disability Benefits Questionnaire examination report were added to the Veteran's Virtual VA file in December 2013.  VA treatment records from the Atlanta VAMC dated from March 2011 to August 2013 were added to the Veteran's VBMS file in October 2013.  However, the bulk of those VA treatment records and the November 2013 VA examination report were clearly not considered in the December 2011 supplemental statement of the case.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2013).

In addition, the Board notes that as the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for recurrent major depressive disorder may be dependent upon the disposition of her pending claims of entitlement to service connection for PTSD, bipolar disorder, and borderline personality disorder, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

The evidence reflects that the Veteran has received VA medical treatment for her service-connected recurrent major depressive disorder from the Atlanta VAMC.  However, as the evidence of record only included VA treatment records dated in February 2010 and from March 2011 to November 2013, all additional records from that facility should be obtained.  Specifically, the RO discussed reviewing records dated from February 2010 to March 2011 from the Atlanta VAMC in the March 2011 statement of the case that clearly have not been uploaded to the Virtual VA and/or VBMS paperless claims files.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the Virtual VA and VBMS electronic claims files.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim that has not already been associated with the Virtual VA and VBMS electronic claims files.  Regardless of the Veteran's response, the RO must obtain and associate with the Virtual VA and VBMS electronic claims files all of the Veteran's pertinent VA treatment records, to include all treatment records from the Atlanta VAMC dated from February 2010 to March 2011 and from November 2013 to the present.

All attempts to secure this evidence must be documented in the Virtual VA and VBMS electronic claims files by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal, including all evidence added to the Veteran's Virtual VA and VBMS electronic claims files since December 2011.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

